DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of the preliminary amendment filed on 3/27/2020.  Accordingly, Claims 1-20 are pending for consideration on the merits in this Office Action.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/27/2020 was filed on or after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Throttling device in claim 1;
Control device in at least claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
A throttling device appears to be described as an expansion valve in at least 0048 of the specifications;
A control device appears to be described as at least a processor in 0058 of the specifications.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 10, 11 and 17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Laughman et al. (US2017/0115043).

Regarding Claim 1, Laughman teaches a heat pump unit [fig 9], comprising: a compressor [400] having a suction end  and an exhaust end [0053]; a throttling device [at least the assembly of valves [906, 908, 909] having an inlet end [at valve 906] and an outlet end [at valve 904, 905; 0074; by inspection at fig 9]; a first heat exchanger [401], a second heat exchanger [910] and a third heat exchanger [403], the first heat exchanger having a first port and a second port, the second heat exchanger having a first port and a second port, and the third heat exchanger having a first port and a second port [0073; 0074; fig 9]; and 
a mid-pressure tank [404] being provided with a mid-pressure tank first inlet [0066]; 
wherein the first port of the first heat exchanger [401] and the first port of the second heat exchanger [910] are controllably fluidly connected to the suction end of the compressor [400] and controllably fluidly connected to the exhaust end of the compressor, and wherein the first port of the third heat exchanger [403] is fluidly connected to the suction end of the compressor [0054; 0055; 0056; 0074; fig 9; where the functional arrangement are realized upon operation of the system];
and wherein the second port of the first heat exchanger and the second port  of the second heat exchanger are controllably fluidly connected to the inlet end of the throttling device, controllably fluidly connected to the outlet end of the throttling device, and controllably fluidly connected to the mid-pressure tank first inlet, and wherein the second port of the third heat exchanger is controllably fluidly connected to the outlet end of the throttling device [0054; 0055; 0056; 0074; fig 9; where the functional arrangement are realized upon operation of the system].

Regarding Claim 2, Laughman teaches the invention of Claim 1 above and teaches a four-way valve [408] having a first interface, a second interface, a third interface, and a fourth interface; wherein the first port of the first heat exchanger is connected to the second interface of the four-way valve, the first port of the second heat exchanger is connected to the fourth interface of the four-way valve, the suction end of the compressor is connected to the first interface of the four-way valve, and the exhaust end of the compressor is connected to the third interface of the four-way valve [0054; 0055; 0056; 0074; fig 9; where the functional arrangement are realized upon operation of the system].

Regarding Claim 10, Laughman teaches the invention of Claim 1 above and Laughman teaches wherein: the heat pump unit is configured such that said heat pump unit is capable of running in multiple modes and being switched between the multiple modes by controlling the flow path of the refrigerant through the compressor, the throttling device, the first heat exchanger, the second heat exchanger  and the third heat exchanger; and the high-pressure refrigerant from any of the first heat exchanger and the second heat exchanger which needs pressure release at the time of mode switching can be received by the mid-pressure tank [0054; Fig. 9; where the functional arrangement are realized upon operation of the system].

Regarding Claim 11, Laughman teaches a method for controlling a heat pump unit [0003; 0006], the heat pump unit comprising a compressor [400], a throttling device [at least the assembly of valves 906, 908, 909], a first heat exchanger [401], a second heat exchanger [910], a third heat exchanger [403], and a mid-pressure tank [404], wherein the heat pump unit is capable of running in multiple modes and the first heat exchanger or the second heat exchanger is capable of acting as a condenser in the multiple modes [0054; where heating modes and cooling modes are realized upon operation of the system], the method comprising: 
determining whether it is desired to perform a pressure release operation to the first heat exchanger or the second heat exchanger when it is desired to switch the run mode of the heat pump unit from a pre-switching run mode to a post-switching run mode [0054; where the determination is realized upon actuation by the controller 409]; and
maintaining the pre-switching run mode and performing a first operation responsive to a determination that it is desired to perform the pressure release operation to the first heat exchanger, wherein the first operation comprises fluidly connecting the first heat exchanger to a first inlet of the mid-pressure tank so as to discharge the refrigerant from the first heat exchanger to the mid-pressure tank; or 
maintaining the pre-switching run mode and performing a second operation responsive to a determination that it is desired to perform the pressure release operation to the second heat exchanger, wherein the second operation comprises fluidly connecting the second heat exchanger to the first inlet of the mid-pressure tank so as to discharge the refrigerant from the second heat exchanger to the mid-pressure tank [0054; where the determination and functional arrangements are realized upon actuation by the controller 409 and where the claim appears to be claimed in the alternative].

Regarding Claim 17, Laughman teaches the invention of Claim 11 above and Laughman teaches wherein the step of determining whether it is desired to perform a pressure release operation to the first heat exchanger [401] or the second heat exchanger [901] comprises: determining that it is desired to perform the pressure release operation to the first heat exchanger [401] or the second heat exchanger [901] when the first heat exchanger or the second heat exchanger acting as a condenser in the pre-switching run mode does not act as a condenser in the post-switching run mode [0054; where heating modes, cooling modes and functional arrangements are realized upon operation of the system].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laughman et al. (US2017/0115043) in view of YuYou et al. (CN201819482U).

Regarding Claim 9, Laughman teaches the invention of Claim 1 above but does not teach wherein the first heat exchanger and the third heat exchanger are connected to a first water supply and return pipe and a second water supply and return pipe, respectively.
However, YuYou teaches a heat pump device having first, second and third exchangers [0029; fig 1] where wherein the first heat exchanger [5]  and the third heat exchanger [10] are connected to a first water supply and return pipe and a second water supply and return pipe, respectively [0028; fig 1] for the obvious advantage of providing structure that produces hot and cold water and thereby improve the utility of the system.  
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Laughman to  have wherein the first heat exchanger  and the third heat exchanger are connected to a first water supply and return pipe and a second water supply and return pipe, respectively in view of the teachings of YuYou in order to provide structure that produces hot and cold water and thereby improve the utility of the system.

Allowable Subject Matter
Claims 3, 12, 14, 15 and 18 are cited for containing allowable subject matter.
Claims 3-8, 12-16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Note: some claims are cited as containing allowable subject matter based upon dependency.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/            Primary Examiner, Art Unit 3763